Title: From George Washington to George William Fairfax, 30 October 1762
From: Washington, George
To: Fairfax, George William



Dear Sir,
Mount Vernon 30th Octr 1762.

I am sorry to be the Messenger of ill news, but it is incumbent upon me to inform you of the Death of the Mare you committed to my care. how she died, I am able to give you but a very unsatisfactory acct, for on the 3d Instt I set out for Frederick and left her to all appearance as well as a Creature coud be—(Mr Green and I observing a day or two before, how fat and frolicksome She seemed) and on my return in 8 days time, I got the

News of her death. She discovered no visible Signs of ailment as I am told in the morning of the 7th, when let out of the Stable, but before Night was swelled to a monstrous size and died in a few hours—Bishop (my old Servant) opened her but coud perceive no hurt, bruise, or other apparant cause of so sudden a death; which Inclines me to think it was occasioned by eating blasted Corn, a peice of which I had in ground I wanted to clean, and never coud fence my Chariot Horses of it; the rest consequently followed, and this I am perswaded puffed her up in the manner related. She had no Foal in her, which assures me that she never woud Breed, as I am convinced she had a competent share of Ariel’s performances; not content with which, She was often catched in amorous moods with a young horse of mine not withstanding my utmost endeavours to keep them asunder. you will feel the loss of this accident more sensibly, but cannot be more concerned at the acct, than I was, for I had pleased myself with the thoughts of delivering her to you in fine order, when you returnd to Belvoir.
We receive the News of your return with a great deal of pleasure—& if there is any thing previous to it in which I can be serviceable I hope you will command me—you did me singular Services in a like case, and why wont you give me an oppertunity of making a grateful return. Mrs Washington writes to Mrs Fairfax under this cover, to whom, & Miss Fairfax please to offer my best wishes. I am Dr Sr Yr Mo. Obedt Hble Servt

Go: Washington

